 1

 2
                                                                       JS-6
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    MISAEL ROMERO,                           Case No. EDCV 19-1807-GW-SPx

12                        Plaintiff,

13          v.                                   ORDER TO DISMISS WITHOUT
                                                 PREJUDICE
14    BHASKARA REDDY VIJAYA
      MUNAGALA, et al.,
15

16

17

18
           Based upon the Notice of Dismissal [13], it is hereby ORDERED that this
19
     action is dismissed without prejudice in its entirety.
20
           IT IS SO ORDERED.
21

22 Dated: December 17, 2019

23
                                             _________________________________
24                                           HON. GEORGE H. WU,
25                                           UNITED STATES DISTRICT JUDGE
26

27

28
